DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s reply to the restriction requirement mailed 28 June 2022 was received 28 August 2022.  Applicant has elected Group I, claims 1 – 4.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 5, 24 – 26 and 32 are withdrawn from further prosecution and an action on the merits of claims 1 – 4 follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claim 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Takechi et al. JP 2016-59382.
Regarding claim 1 and 3, Takechi discloses a raw liquid for a seasoning (moromi mash or moromi soup) which would have a reducing sugar content of 4.5 wt% or more (final concentration 10% w/w) and the raw liquid for a seasoning would be a soy sauce moromi soup (solid – liquid separation) (paragraph [0036]).  Since the raw liquid seasoning is in the form of a mash and has not been fermented the ethanol content of the raw liquid for a seasoning would be 1.5% or less (paragraph [0002], [0018], [0020]).
Regarding claim 2, Takechi does not disclose the addition of linoleic acid or that any linoleic acid would be present in the raw liquid for a seasoning before further processing of said liquid, therefore it would be obvious and expected that the raw liquid for a seasoning would be expected to have a linoleic acid content of 0.03 wt% or less.
Regarding claim 4, Takechi discloses the raw liquid for a seasoning would be used to make a soy sauce or a soy sauce-like seasoning (paragraph [0001]) or a soy sauce-like seasoning, i.e. a soy sauce-like seasoning with excellent aroma (paragraph [0011] and [0031]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        22 October 2022




/VIREN A THAKUR/Primary Examiner, Art Unit 1792